We fully agree with the trial court that the mortgage from Moore to the "International Agricultural Corporation" of the 21st day of June, Exhibit 4 to complainant's bill, and which complainant claims as assignee, is void as a mortgage of the crop because of uncertainty as distinguished from indefiniteness which could be made certain by parol. It does not say all crops or crops upon any particular farm, and the proof shows that the mortgagor cultivated several farms. Therefore the description was not such as could be made definite by parol, but was so uncertain as to render the mortgage void as a conveyance of the crop. Woods v. Rose,135 Ala. 301, 33 So. 41; Smith v. Fields, 79 Ala. 335.
The trial court dismissed the cross-bill of the respondent Farrow Company without assigning any reason, but upon the evident theory that it had no valid mortgage. It is true several witnesses testified that Doggette told Moore that the instrument he was signing was not a mortgage, but a plain "guano note," but Doggette testified that he told him it was a mortgage, and Moore did not testify to the contrary, and we accept Doggette's version, as he is corroborated by common sense and reason as the record discloses that Moore was not such a customer that a business man of even ordinary prudence would single out to sell fertilizer without taking security. We hold that the said Farrow Company was entitled to an accounting with Teal, and to a redemption or subjection of the property embraced in the mortgage to its lien if anything remained after satisfying the prior lien or mortgage of Teal. The case is affirmed upon direct appeal and is reversed and remanded upon the cross-appeal of the Farrow Company in order that the trial court may direct an accounting against the respondent Teal and render a decree accordingly. One half of the cost of this appeal will be taxed against the appellant Wiles, and the other half against the respondent A. L. Teal.
Affirmed on direct appeal. Reversed and remanded on cross-appeal.
MAYFIELD, SOMERVILLE, and THOMAS, JJ., concur.